'
it
:

DOCUN
EL

BOC H:

DATE!

aeons >

 

Case 7:20-cr-00410-NSR Document 24 Filed 11/16/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x -
UNITED STATES OF AMERICA
ORDER
-against-
20 Cr. 410 (NSR)
MYRON WAGNER,
Defendant.
x
NELSON S. ROMAN, U.S.D.J.:
The C.J.A. attorney assigned to this case __ Theodore S. Green is hereby ordered substituted

 

Attorney's Name
and the representation of the defendant in the above captioned matter is assigned to C.J.A. attorney

Francis Lee O'Reilly
Attorney's Name

 

Clerk of Court requested to terminate the motion (doc. 21).

SO ORDERED.

Dated: White Plains, New York ; nt .
November 16, 2020 eo J _e. a

 

NELSON S. ROMAN,
UNITED STATES DISTRICT JUDGE

MENT

ECTRONICALLY FILE

 

PE TILED: uty ls%_

 
